United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      April 10, 2007

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-60549
                        _______________________

                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                          RONALD WAYNE SHUGART,

                                                     Defendant-Appellant.


          On Appeal from the United States District Court
              for the Southern District of Mississippi
                         No. 5:05-CR6DCB-JCS


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*

           Appellant Ronald Wayne Shugart appeals his kidnapping and

carjacking convictions.      Finding no reversible error, we AFFIRM.

                                BACKGROUND

           Shugart and his accomplice, Annette Thiem, were traveling

from Texas to South Carolina when Shugart’s truck broke down near

Vicksburg, Mississippi.      After being refused a ride by seventeen-

year-old James “Shane” Gilmore and his fifteen-year-old girlfriend,

Heather Pritchard, Shugart forced the teenagers into Pritchard’s

Dodge Neon at knife point.     Shugart picked up Thiem, and they drove


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
with the teenagers to South Carolina in the Neon.               At some point,

Thiem robbed   the   teenagers    of       their    wallets   and   cell   phone.

Shugart and Thiem were arrested after a minor car accident with

another vehicle, when the teenagers alerted emergency personnel of

their abduction.

          After a three-day jury trial, Shugart was convicted of

carjacking, in violation of 18 U.S.C. § 2119.              The jury was unable

to reach a verdict on the kidnapping count, but, upon retrial,

Shugart was also convicted of kidnapping, in violation of 18 U.S.C.

§ 1201(a).   He now appeals.

                               DISCUSSION

          Shugart argues that the district court erred by admitting

evidence of the carjacking and robbery at his kidnapping retrial.

However, the evidence was “part of a single criminal episode,” and

therefore was intrinsic to the kidnapping charge. United States v.

Miranda, 248 F.3d 434, 440 (5th Cir. 2001).             Additionally, because

kidnapping and carjacking have distinctive elements, there is no

double jeopardy violation.       See Henderson v. Quarterman, 460 F.3d

654, 662-63 (5th Cir. 2006) (citing Blockburger v. United States,

284 U.S. 299, 304, 52 S. Ct. 180, 182 (1932)).

          Shugart    next   argues     that    he    was   prejudiced      by   two

references the prosecution made to his Aryan Nation membership.

Even assuming the remarks were improper, there is no reversible

error. The statements did not affect Shugart’s substantial rights,



                                       2
as they were not “so pronounced and persistent that it permeate[d]

the entire atmosphere of the trial.”       United States v. Ibarra, 286

F.3d 795, 798 (5th Cir. 2002).    Moreover, the trial court granted

Shugart all the relief he requested at trial by sustaining his

objections and instructing the jury to disregard the remarks.

          Shugart   also   contends   it    was   error   to   admit   the

statements Gilmore and Pritchard made to emergency personnel.          The

statements, however, were made immediately after the car accident,

while the teenagers were still in Shugart’s clutches; they were

plainly admissible as excited utterances.      See FED. R. EVID. 803(2).

          Contrary to Shugart’s assertions, the interstate nexus

elements of both statutes were satisfied.           Shugart drove the

captive teenagers from Mississippi to South Carolina, satisfying

the kidnapping statute, 18 U.S.C. § 1201(a).         Additionally, the

prosecution adduced at trial that Pritchard’s Neon had previously

traveled on family trips to Louisiana, Tennessee, and Arkansas,

thus satisfying the carjacking statute, 18 U.S.C. § 2119.              See

United States v. Morgan, 238 F.3d 1180, 1186 (9th Cir. 2001).

          Finally, the carjacking statute is not unconstitutionally

vague.   United States v. Harris, 25 F.3d 1275, 1280 (5th Cir.

1994).

          Because Shugart’s contentions are meritless, the district

court’s judgment is AFFIRMED.




                                  3